MATTER

or J—

In VISA PETITION Proceedings
A-11841872
A-11841873
A-12001860
Bedded by Board April 04, 1961
Illegitimate child—British Guiana—Legitimation requires marriage of natural

parents.
Under the law of British Guiana, acknowledgment or recognition by the natural father of a child born out of wedlock does not result in legitimation.
The marriage of the natural parents is the only means of legitimating such
a child.

BEFORE THE BOARD
DISCUSSION: The case comes forward on appeal from the order

of the District Director, Boston District, dated December 12, 1960,
denying the visa petitions on the ground that it has not been established that the beneficiaries qualify as a son, daughter or child of
the petitioner for the purpose of according them quota preference
or nonquota status.
The petitioner, a native of British Guiana, 46 years old, male, was
admitted to the United States for permanent residence in 1952 and
became a naturalized citizen on January 12, 1959. lie married his
wife, a native of Canada and a naturalized citizen of the United
States, on December 17, 1949. The petitioner's wife is not the mother
of the beneficiaries.
The petitioner has filed a petition to classify the status of the
beneficiaries for preference quota or nonquota status as their parent. The male beneficiaries were born on June 9, 1939, and September 28, 1940, respectively, and the female beneficiary was born October 23, 1936. All were born in British Guiana. The documents
submitted indicate that they were born out of wedlock, the surnames
on the birth certificate being "McL—" and the mother being shown
RS

The record contains a sworn declaration executed at British

Guiana on June 17, 1959, by the mother of the beneficiaries. This
declaration states that she has been married but one time, on May
246

28, 1049, to a person who is not the father of the beneficiaries.
However, she declares that she is the natural mother of the beneficiaries and that the petitioner is their natural father. The petitioner by affidavit dated October 3, 1960, likewise declares that the
beneficiaries are his natural blood children, the issue of his relationship with I—McL--; that he has always recognized his responsibility as the legal father and has assumed such responsibility by
providing for their support. In addition, there have been submitted
two Deed Polls which show that the mother appeared on April 30,
1956, before a clerk and notary public of the Supreme Court of
British Guiana and declared her wish that the two sons should
thereafter assume and adopt the names of C—J— and H—J— and
renounce the names of F—McL— under which their births were
rcgietered. This document does riot mention the father and the
function of these declarations, other than to legalize the change of
names, is not known. There is no claim that this document constitutes a legal form of legitimation or adoption under the law of
British Guiana. A private bill, 11.11,. b6 -4303, introduced for the
object of having the beneficiaries considered as the natural-born
children of the petitioner for the purposes of section 101(a) (27) (A)
of the Immigration and Nationality Act failed of passage.
It appears to be the contention of the petitioner that he is the
"legal" father of the beneficiaries who are his "legal" children and
thereby qualify for preference or quota status under the immigration laws. However, in order to qualify for the parent-child relationship, the parties must fall within one of the categories set forth
in section 101(b) (1) and (2) of the Immigration and Nationality
Act.
If the petitioner contends that by virtue of his acknowledgment
or recognition of the beneficiaries as their natural father he has
thereby effected their legitimation under the law of British Guiana,
the law of British Guiana does not support his position. The Legitimacy Ordinance' sets forth in section 3 that where the parents of
an illegitimate person marry or have married one another, whether
before or after the commencement of the date of the Ordinance, the
marriage, if the father of the illegitimate person was or is at the
date of the marriage domiciled in British Guiana, renders that person, if he is or -was living, legitimate from the date of marriage.
Thus, by the law of British Guiana, marriage of the parents appears
to be the only method of legitimation. While the recognition by
the natural father of the illegitimate children may have conferred
the rights to bear the father's name or given such illegitimate children some sort of status, it is apparent that the status so conferred
did not amount to legitimation. There is no contention that the
I Chapter 165, Laws of British Guiana, May 14, 1932.

247

beneficiaries were legitimated under the Jaw of the petitioner's domicile, to wit, the State br: Massachusetts, inasmuch as it is our understanding that the Jaw of Massachusetts likewise, requires the marriage of the natural parents to effect legitimation. 2
The facts of the case have- also been considered to determine
whether the beneficiaries qualify as adopted children uYider section
101(b) (1) (E) of the Immigration and Nationality Act. The Adoption of Children Ordinance provides that adoptions in British
Guiana are effected by order of the court having jurisdiction for
sucn purpose and following preliminary arrangements by the duly
constituted Adoption Board. No evidence has been submitted that
such a court adoption ever occurred. Therefore, the beneficiaries
cannot qualify as adopted children within the meaning of section
101(b) (1) (E) of the immigration and Nationality Act.
It is, therefore, concluded that the visa petition filed by the citizen father on behalf of the beneficiaries must be denied because the
beneficiaries never qualified as children, legitimated or adopted, of
the petitioner for the purpose of making them eligible for quota
preference or nonquota status under the provisions of sections
101(a) (27) (A) and 203(a) (2) of the Iminigration and Nationality Act. It is unnecessary to consider whether the beneficiaries
can be regarded as stepchildren of the petitioner's wife since no such
petition has been filed by the wife.
ORDER: It is ordered that the appeal be and the same. is hereby
dismissed.
2
3

Chapter 190, section 7, Massachusetts General Laws.
British Guiana Ordinance No. 12 of 1955.

248

